Citation Nr: 0206101	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  00-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to January 
1986.  He died on March [redacted], 1998.  The appellant is the 
veteran's minor son.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that denied service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  All relevant evidence necessary for adjudication of this 
claim has been obtained.

2.  The veteran died due to carcinoma of the bladder, stage 
IV, with bone and liver metastases.

3.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

4.  The veteran's bladder cancer and metastases was not 
present in service and developed many years after service.

5.  Bladder cancer is not recognized by VA as a disease for 
which the Secretary has determined that a presumption of 
service connection on the basis of Agent Orange exposure is 
warranted.

6.  A disease or injury was not incurred in or chronically 
aggravated by military service, or otherwise contributed to 
the onset of death.

7.  The medical issues relating to the claim of service 
connection for cause of the veteran's death do not involve 
such complexity or controversy as to warrant an independent 
medical opinion.


CONCLUSIONS OF LAW

1.  Bladder cancer with bone and liver metastases, which was 
causative of the veteran's death, was not incurred in or 
aggravated by service, was not caused by the veteran's 
exposure to Agent Orange or other herbicides in service, and 
my not be presumed to have been otherwise incurred in 
service.  §§ 1101, 1110, 1112, 1116, 1310, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).

2.  An independent medical opinion regarding the claim for 
service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 5107(a), 5109, 7109 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.328, 20.901 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The RO has not yet considered the issue at hand in light of 
the above-noted change in law.  Nonetheless, the Board 
determines that the law does not preclude the Board from 
proceeding to adjudicate the claim without first remanding 
the claim to the RO, as the requirements of the new laws have 
essentially been satisfied.  In this regard, as evidenced by 
the September 1999 statement of the case and March 2001 
supplemental statement of the case, the appellant and her 
representative have been given notice of the pertinent laws 
and regulations governing her claim and the reasons for the 
denial of her claim.  Moreover, correspondence dated in 
November 2000 notified the appellant of additional evidence 
needed to substantiate her claim.  Hence, she has been 
provided notice of the information and evidence necessary to 
substantiate the claim, and has been afforded ample 
opportunity to submit such information and evidence.  The RO 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence identified.  

In the Board's view the development and notification 
undertaken by the RO meets the requirements of the VCAA and 
indicates there is no reasonable possibility that any further 
assistance would aid the appellent in substantiating his 
claim.  38 U.S.C.A. § 5103A.  Under these circumstances the 
Board finds that the appellent is not prejudiced by the 
Board's consideration of the claim, at this juncture, without 
first remanding it to the RO for explicit VCAA consideration.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


Factual Background

Service medical records do not contain any complaints or 
findings related to bladder cancer or bone and liver 
metastases.

The veteran's DD214 showed that he served in the Navy with 
two years, one month, and fifteen days of foreign and/or sea 
service.  It also noted Vietnam awards and decorations.

Postservice medical records beginning in August 1997 reveal 
that the veteran was evaluated for urinary tract problems of 
several months' duration.  Following a cystoscopy at the St. 
Joseph's Hospital, dated in August 1997, a pathology report 
of biopsies taken from the bladder and prostate included 
diagnoses of high-grade transitional cell carcinoma (TCC) in 
the bladder with extensive lymphatic invasion and superficial 
muscle invasion.  The posterior wall had a small focus of 
TCC.  

A September 1997 consultation report from St. Joseph's 
Hospital noted the veteran's occupational history and habits.  
The report indicated that the veteran had smoked one pack of 
cigarettes a day for thirty years.  In addition, he worked at 
a welding and building company during which time he was 
exposed to chemicals for ten years that included methyl ethyl 
ketones and tricholoroethane.  A September 1997 operative 
report indicated the veteran was initially evaluated for 
urinary dysfunction.  A urological work-up revealed a high-
grade bladder tumor that was noted to be invasive of the 
prostatic urethra and the bladder.  A discharge summary 
included a diagnosis of metastatic stage III-1 TCC of the 
bladder.  A pathology report showed extensive TCC of the 
bladder invading into the prostate as well as bilateral 
pelvic lymph nodes with extension into the prostate gland.  
An operative report from a surgical procedure later that 
month provided a brief history of the veteran's medical 
condition that was consistent with information previously 
reported.

In a January 1998 report of history and physical examination 
prepared by Dhiren K. Shah, M.D., the veteran's social 
history noted a 30-year smoking habit.  He had been employed 
at a rubber textile factory that exposed him to many 
chemicals, which included hydrotetrachloride, 
hydrocarbontetrachloride, gasoline, and toluene.  He was also 
noted to be exposed to Agent Orange in Vietnam.  The 
impression included high grade TCC of the bladder.  

A death certificate showed the veteran died on March [redacted], 1998, 
due to or as a consequence of carcinoma of the bladder, stage 
IV, with bone and liver metastases.  There was approximately 
a seven-month interval between the onset and death.

In a statement dated in August 2000, Mark Cazen, M.D., the 
veteran's urologist, addressed the etiology of the veteran's 
cancer.  A brief history of the illness was provided.  He 
stated that there was a well-known relationship between 
environmental exposures and the development of disease.  
Tobacco smoke as well and chemical exposure significantly 
increased the risk of developing TCC, and cigarette smoking 
alone increased the risk fourfold.  TCC usually presented 
later in life with two-thirds of bladder cancer cases 
occurring in persons over the age of 65.  Advanced TCC was 
uncommon among younger individuals.  In his research, the 
physician found very little data regarding the disease's 
relationship to Agent Orange; however, epidemiological 
evidence supports a strong relationship between herbicidal 
exposure and developing bladder cancer.  He cited to an 
article in a 1990 International Journal of Epidemiology that 
investigated the relationship between various occupational 
exposures and the risk of bladder cancer.  Herbicidal 
exposure was associated with a relative risk of 4:1.  He 
opined that the veteran's exposure to herbicides in Vietnam, 
a possible bladder carcinogen, developed aggressive TC at an 
unusually young age; thereby, it was conceivable that Agent 
Orange exposure may have contributed to the development of 
TCC and the death of the veteran.

In January 2001, the appellant's representative submitted a 
statement along with photocopies of a VA award letter and a 
portion of a rating decision.  The letter indicated that the 
VA, through another RO, granted an unnamed veteran service 
connection for residuals of carcinoma of the bladder.  The 
rating decision quotes language from a July 1997 statement 
from Dr. Schoenberg, which reads, "In my opinion, [the 
veteran's] exposure to Agent Orange can be attributed to 
the...development of his bladder carcinoma."

A February 2001 statement from Monica B. Spaulding, M.D., a 
specialist in the Oncology Clinic at VA Healthcare Network in 
Upstate New York, reviewed the veteran's file and provided an 
opinion regarding the etiology of the veteran's bladder 
cancer.  She briefly reported the veteran's medical history 
and noted that he died of metastatic bladder cancer eight 
months after the initial diagnosis and that he did not have 
prostate cancer.  She stated that bladder cancer was clearly 
related to carcinogen exposure and that tobacco smoke was the 
most well recognized carcinogen responsible for bladder 
cancer.  Heavy smokers had a risk which may be as high as ten 
times that of non-smokers and that approximately half of the 
bladder cancers in the United States were attributable to 
smoking.  Exposure to industrial carcinogens were noted to be 
linked as well.  The rubber industry and its use of 
industrial solvents had also been associated with a high 
incidence of bladder cancer.  With regard to Agent Orange as 
a risk factor, she noted that the latest report, from the 
Institute of Medicine, entitled "Health Effects in Vietnam 
Veterans of Exposure to Herbicides," published in 1999, 
concluded that there was insufficient or inadequate evidence 
to determine whether a relationship existed between bladder 
cancer and herbicide exposure.  Previously the conclusion had 
been that no relationship existed; however, due to some more 
recent studies that showed a slight increased relative risk 
of bladder cancer in some individuals exposed to herbicides, 
the conclusion was changed.  In view of the veteran's smoking 
habit, employment in the rubber industry that involved 
exposure to solvents, and the relatively weak connection 
between herbicide exposure found in available literature, she 
opined that it was more likely that the combined effects of 
solvent exposure in the rubber industry and the veteran's 
smoking were the important etiologic agents in this case.

Analysis

Under the applicable criteria, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause death.  For a service-connected 
disability to be the cause of death, it must singly, or 
together with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2001).  
Service connection may be presumed for carcinoma that is 
manifested to a compensable degree, within 1 year of 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With respect to the claim for service connection for the 
cause of the veteran's death as a residual of exposure to 
Agent Orange, the Board notes that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(2001), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such 
agent during service. 

A recent change in the law provides that a veteran is now 
presumed to have been exposed to Agent Orange if he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C. § 
1116(f), as added by § 201 of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103 (H.R. 
1291) (Dec. 27, 2001).  It is no longer required that a 
veteran have a presumptive disease for it to be presumed that 
he was exposed to Agent Orange.  As the veteran served in 
Vietnam during this time, it is presumed that he was exposed 
to Agent Orange.

The Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for number of cancers that include urinary bladder cancer.  
See Notice, 64 Fed. Reg. 59232 (1991).

In the case at hand, the appellant contends that the 
veteran's carcinoma of the bladder was due to exposure to 
Agent Orange or other herbicides while serving in Vietnam.

The veteran was not service connected for any disability 
during his lifetime.  There was nothing in his records to 
indicate that carcinoma of the bladder was a pre-existing 
condition or that any disorder in service could have 
conceivably aggravated carcinoma of the bladder or otherwise 
contributed to the onset of death; therefore, no issue of 
service connection for the cause of the veteran's death on 
the basis of contribution to death or aggravation of the 
carcinoma of the bladder causative of death by a service-
connected disability is implicated by the evidence of record.  
See 38 C.F.R. § 3.312(c) (2001).  Further it is noted that 
the cancer was first demonstrated many years after service 
separation.

The appellant is not entitled to service connection for the 
cause of the veteran's death on a presumptive basis as the 
evidence does not show that he ever had one of the 
presumptive diseases listed in 38 C.F.R. § 3.309(e).  The 
veteran died from carcinoma of the bladder.  A January 2001 
memorandum from the veteran's representative referenced a 
statement from Dr. Chazen that indicted the veteran was 
diagnosed with urinary bladder and prostate carcinoma; 
however, the reference was merely a summary of the veteran's 
history.  The veteran's primary diagnosis had always been 
urinary bladder cancer.  The actual medical records from St. 
Joseph's Hospital referred to bladder cancer that went into 
or invaded the prostate.  In order for the presumption to 
apply, prostate cancer must be due to exposure to herbicides 
in service and not the result of metastasis.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  Hence, a claimant may establish service connection 
for bladder cancer by presenting evidence which shows that it 
was as likely as not that the disease was caused by inservice 
exposure to Agent Orange.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence offered in support of a nexus between herbicide 
exposure in service to the veteran's bladder cancer is not 
strong enough to warrant service connection for the cause of 
death.

The record shows the veteran was initially diagnosed with 
bladder cancer in August 1997 and subsequently died as a 
result of this disease.  Dr. Chazen opined that it was 
conceivable that the veteran's exposure to  herbicides and 
Agent Orange in Vietnam may have contributed to the 
development of TCC and death of the veteran.
The opinion does not carry much probative value for two 
reasons.  Although the physician treated the veteran and was 
familiar with the illness, the opinion did not provide strong 
support because he merely stated that a link was conceivable.  
The nexus suggested by the statement, therefore, is rather 
attenuated.  Secondly, the veteran was known to be a long-
term smoker and to have been exposed to chemicals in the 
workplace.  The physician acknowledged that these were high 
risk factors for developing of TCC, but did not address what 
role they may have played with regard to the etiology of the 
veteran's cancer.

The reference to the opinion from Dr. Shoenberg is even less 
persuasive because it was offered to support a nexus between 
bladder carcinoma and Agent Orange in a case involving a 
different veteran.  The particular facts and medical history 
in each case can vary significantly and can greatly impact an 
opinion rendered.  Without reviewing this veteran's 
particular history, it is purely speculation to say that Dr. 
Shoenberg's opinion would remain the same.

On the other hand, the opinion offered by Dr. Spaulding is 
very persuasive because she reviewed the veteran's file and 
considered other risk factors.  Moreover, she provided a 
thorough discussion of the rationale and facts relied upon in 
rendering an opinion that, in view of the relatively weak 
connection between herbicide exposure found in available 
literature, the veteran's solvent exposure in the rubber 
industry and his smoking habit were the important etiologic 
agents in this case.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against entitlement to 
service connection for the veteran's cause of death; 
therefore, the benefit of the doubt doctrine does not apply 
and the appeal is denied. 38 U.S.C.A. § 5107(b) (West Supp. 
2001). 

The appellant's representative has requested that an 
independent medical opinion be obtained with respect to his 
claim for service connection for cause of the veteran's 
death.  An independent medical opinion may be obtained where 
the medical issues relating to a claim involve such 
complexity or controversy to warrant such an opinion.  38 
U.S.C.A. § 109; 38 C.F.R. §§ 3.328, 20.901.  In the present 
case, the cause of the veteran's death does not raise a 
complex or controversial medical issue.  The weight of the 
evidence is against a finding that the veteran's bladder 
cancer, which resulted in death, was related to exposure to 
Agent Orange or other herbicides in service. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

